Detailed Action

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 4-15 and 17-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14, 16 and 17 of U.S. Patent No. 9,801,541. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant application and the patent recite a method to receive, present and access data and notifications regarding a state of a host from a server, whereas the claims of the instant application are broader version of claim(s) 1-14, 16 and 17 of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to arrive to the broader claims as recited in the instant application.


Instant Application
US-9,801,541
Claim 1: A method comprising: 

receiving, at a remote monitor, a notification message representative of an event detected, by a server, from analyte sensor data obtained from a receiver monitoring an analyte state of a host; 







presenting, at the remote monitor, the notification message to activate the remote monitor, wherein the remote monitor is configured by the server to receive the notification message to augment the receiver monitoring of the analyte state of the host; 
















accessing, by the remote monitor, the server, in response to the presenting of the notification message; and 


receiving, in response to the accessing, information including at least the analyte sensor data.
Claim 1: A method comprising: 

receiving, at a wireless mobile remote monitor, an alert notification message from a server system, the alert notification message representative of a detected event, the event being based on analyte concentration sensor data obtained from a receiver monitoring an analyte state of a host, the analyte concentration sensor data indicating a concentration of an analyte of the host, the wireless mobile remote monitor being remote to the host and the server system; 

presenting, at the wireless mobile remote monitor, the alert notification message, wherein the wireless mobile remote monitor or a user of the wireless mobile remote monitor is specifically authorized by the host to receive the alert notification message to augment the receiver monitoring of the analyte state of the host, wherein the wireless mobile remote monitor or the user of the wireless mobile remote monitor is authenticated by the server system; 



sending an acknowledgment message from the wireless mobile remote monitor to the server system indicating acknowledgement of the presented alert notification message to enable the server system to confirm that the alert notification message has been received; 

after sending the acknowledgment accessing, by the wireless mobile remote monitor, at least some of the analyte concentration sensor data from the server system; and 

receiving, in response to the accessing, information the at least some of the analyte concentration sensor data including historical data, the at least some of the analyte concentration sensor data being generated by the receiver monitoring the analyte state of the host; 

wherein the event is detected by the server system based on one or more sets of recommended alert rules settings configured by the host using the receiver, at least one of the sets of recommended alert rules settings being 
Claim 4: The method of Claim 1, wherein the presenting further comprises inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to -102-indicate receipt of the notification message, wherein the remote monitor further comprises a monitoring application
Claim 2: The method of claim 1, wherein the presenting further comprises inhibiting access to one or more applications at the wireless mobile remote monitor until an action at the wireless mobile remote monitor is detected to indicate an interaction by the user with the alert notification message.
Claim 5: The method of Claim 1, wherein the presenting further comprises presenting the notification message as a momentary message on a display at the remote monitor, without the inhibiting access.
Claim 3: The method of claim 1, wherein the presenting further comprises presenting the alert notification message as a momentary message on a display at the wireless mobile remote monitor.
Claim 6: The method of Claim 1, wherein at least one of the remote monitor and the receiver comprise one or more of a mobile station, a wireless terminal, a tablet, a smart phone, a multi-mode wireless device, and a computer.
Claim 4: The method of claim 1, wherein at least one of the wireless mobile remote monitor and the receiver comprise one or more of a mobile station, a wireless terminal, a tablet, a smart phone, a multi-mode wireless device, and a computer
Claim 7: The method of Claim 1, wherein the server comprises at least one processor configured to receive analyte sensor data from the receiver, process the analyte sensor data to detect the event, and forward, when the event is detected, the notification message to the remote monitor based on one or more rules mapping the 
Claim 5: The method of claim 1, wherein the server system comprises at least one processor configured to receive analyte sensor data from the receiver, process the analyte sensor data to detect the event, and forward, when the event is detected, the alert notification message to the wireless mobile remote monitor based on one or more rules mapping the event to the wireless 
Claim 8: The method of Claim 1 further comprising detecting, based on a first set of rules at the server, the event, wherein the first set of rules used to generate the notification message are different from a second set of rules used to detect alerts sent to the receiver coupled to a sensor system at the host.
Claim 6: The method of claim 1, further comprising detecting, based on a first set of rules at the server system, the event, wherein the first set of rules used to generate the alert notification message are different from a second set of rules used to generate alerts to be sent to the receiver coupled to a sensor system at the host. 
Claim 9: The method of Claim 1, wherein the receiver includes, or couples to, a gateway interfacing a wireless connection to a public land mobile network and the server. 
Claim 7: The method of claim 1, wherein the receiver includes, or couples to, a gateway interfacing a wireless connection to a public land mobile network and the server system. 
Claim 10: The method of Claim 1 further comprising configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor, and at least one of the plurality of remote monitors is designated as a secondary monitor.
Claim 8: The method of claim 1 further comprising configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor that is assigned a higher alert priority status, and at least one of the plurality of remote monitors is designated as a secondary monitor that is assigned a lower alert priority status than the primary monitor.
Claim 11: The method of Claim 1 further comprising configuring, by the remote monitor, at least one rule representative of a trigger causing an alert to be sent by the server to the receiver.
Claim 9: The method of claim 1, further comprising configuring, by the wireless mobile remote monitor, at least one rule including a trigger that when triggered causes an alert to be sent by the server system to the receiver.
Claim 12: The method of Claim 1 further comprising configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to monitor the receiver.  

Claim 10: The method of claim 1, further comprising configuring, by the wireless mobile remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to receive future alerts of the host based on at least some of the analyte concentration sensor data from the receiver. 
Claim 13: The method of Claim 1 further comprising sending, to the server, a message acknowledging a receipt of the notification message.  
Claim 11: The method of claim 1, further comprising sending, to the server system, a message acknowledging a receipt of the alert notification message.
Claim 14: The method of Claim 1, wherein the notification message includes at least one of an indication of a need to calibrate a sensor and an acknowledgement message indicating at least one of an action or an acknowledgement sent by the receiver in response to an alarm sent to the receiver.  
Claim 12: The method of claim 1, wherein the alert notification message includes at least one of an indication to the user of a need to calibrate a sensor coupled to the receiver and an acknowledgement message indicating at least one of an action or an acknowledgement sent by the receiver in response to an alarm sent to the receiver.
Claim 15: The method of Claim 1, wherein the activation of the remote monitor comprises opening the monitoring application.
Claim 13: The method of claim 1, wherein the presenting the alert notification message comprises opening a monitoring application on the wireless mobile remote monitor, and the monitoring application initiating the accessing the at least some of the analyte concentration sensor data from the server system.
Claim 17: The method of Claim 1 further comprising registering, at the server, at least one 
Claim 14: The method of claim 1, further comprising registering, at the server system, at 
Claim 18: The method of Claim 1, wherein the method is implemented on an apparatus comprising at least one processor and at least one memory including code, which when executed by the at least one processor causes the apparatus to provide the method.  
Claim 16: A wireless mobile remote system comprising: at least one processor; and memory, the memory including instructions to configure the processor to: 

receive an alert notification message from a server system, the alert notification message representative of a detected event, the event being based on analyte concentration sensor data obtained from a receiver monitoring an analyte state of a host, the analyte concentration sensor data indicating a concentration of an analyte of the host; 

present the alert notification message, wherein the wireless mobile remote system or a user of the wireless mobile remote system is specifically authorized by the host to receive the alert notification message to augment the receiver monitoring of the analyte state of the host, wherein the wireless mobile remote system or the user of the wireless mobile remote system is authenticated by the server system; 



send an acknowledgment message to the server system indicating acknowledgement of the presented alert notification message to enable the server system to confirm that the alert notification message has been received; 

after sending the acknowledgment, access at least some of the analyte concentration sensor data from the server system; and 

receive the at least some of the analyte concentration sensor data including historical data from the receiver monitoring the analyte state of the host; 

wherein the event is detected by the server system based on one or more sets of recommended alert rules settings configured by the host using the receiver, at least one of the sets of recommended alert rules settings being modifiable by the user of the wireless mobile remote system using the wireless mobile remote system. 
   
Claim 19: The method of Claim 1, wherein a computer-readable storage medium includes code which when executed by at least one processor causes the method.
Claim 17: A non-transitory computer readable medium comprising executable instructions, the executable instructions being executable by a processor to perform a method, the method comprising: 

receiving an alert notification message from a server system, the alert notification message representative of a detected event, the event being based on analyte concentration sensor data obtained from a receiver monitoring an analyte state of a host, the analyte concentration sensor data indicating a concentration of an analyte of the host; 

presenting the alert notification message, wherein a digital device executing the instructions or a user associated with the digital device is specifically authorized by the host to receive the alert notification message to augment the receiver monitoring of the analyte state of the host, wherein the digital device or the user of the digital device is authenticated by the server system; 

receiving user input indicative of acknowledgment of the presented alert notification message; 



after sending the acknowledgment, accessing at least some of the analyte concentration sensor data from the server system; and 

receiving the at least some of the analyte concentration sensor data including historical data, the at least some of the analyte concentration sensor data being generated by the receiver monitoring the analyte state of the host; 

wherein the event is detected by the server system based on one or more sets of recommended alert rules settings configured by the host using the receiver, at least one of the sets of recommended alert rules settings being modifiable by the user of the digital device using the digital device. 



	.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 5, 8 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 2, the claim recites in line 3 “wherein the additional information is”. The word “the” in front of the limitation(s) “additional information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
Also, the claim recites in line 1 “wherein the receiving further comprises”. Claim 1 recites two steps of receiving. It is unclear to which step of receiving claim 2 is referring. For this reason also, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution: The method of claim 1, wherein the receiving of the notification message further comprises receiving the notification message from at least a first wireless connection between the remote monitor and a notification service coupled to the server, including at least the analyte sensor data is received from at least a second wireless connection between the remote monitor and the server.  

In regards to claim 3, the claim recites in line 1 “wherein the first wireless connection”, in line 2 “pushed by the notification service”, in line 3 “wherein the second wireless connection” and in line 5 “to provide the additional information”. The word “the” in front of the limitation(s) “first wireless connection”, “notification service”, “second wireless connection” and “additional information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: The method of Claim [[1]] 2, wherein the first wireless connection comprises a persistent, encrypted connection configured to carry a short message pushed by the notification service to a notification message center at the remote monitor, and wherein the second wireless connection comprises a momentary, encrypted connection established, in response the accessing, to provide the including at least the analyte sensor data.  

In regards to claim 5, the claim recites in line 3 “without the inhibiting access”. The word “the” in front of the limitation(s) “inhibiting access” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is to one or more applications at the remote monitor”.

In regards to claim 8, the claim recites in line 3 “sent to the receiver coupled to a sensor system at the host”. The word “the” in front of the limitation(s) “receiver coupled to a sensor system” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “sent to the receiver, wherein the receiver is coupled to a sensor system at the host”

In regards to claim 15, the claim recites in line 2 “opening the monitoring application”. The word “the” in front of the limitation “monitoring application” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: The method of Claim 1, wherein the activation of the remote monitor comprises opening [[the]] a monitoring application.  
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable storage medium, which can be interpreted as a signal. The examiner has interpreted the claim in the following way in order to advance prosecution: The method of Claim 1, wherein a non-transitory computer-readable storage medium includes code which when executed by at least one processor causes the method.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 9-10, 12-13, 15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890).

In regards to claim 1, Bharadwaj teaches a method to monitor an analyte state of a host [fig. 1, par. 0019 L. 6-11]. Bharadwaj teaches that the method comprises a step of receiving, at a remote monitor, a notification message representative of an event 
Bharadwaj further teaches that the method comprises a step of presenting, at the remote monitor, the notification message, wherein the remote monitor is configured by the server to receive the notification message to augment the receiver monitoring of the analyte state of the host [par. 0022 L. 1-4, par. 0033 L. 9-17, par. 0034 L. 1-4, par. 0039 L. 2-8]. However, Bharadwaj does not teach that the notification messages is used to activate the remote monitor, and that the method comprises steps of accessing, by the remote monitor, the server, in response to the presenting of the notification message; and of receiving, in response to the accessing, information including at least the analyte sensor data. 
On the other hand, Hastings teaches a method to transmit notification messages to a remote monitoring device from a server [par. 0015]. Hastings teaches that the method comprises a step of presenting, at the remote monitor, the notification message to activate the remote monitor [fig. 4 step 312, 314 and 320, fig. 5 step 410, par. 0178, par. 0179 L. 1-3, par. 0184]. Also, Hastings teaches that the method comprises a step of accessing, by the remote monitor, the server, in response to the presenting of the notification message, and a step of receiving, in response to the accessing, information including at least the sensor data [fig. 4 step 322, fig. 5 step 412 and 414, par. 0180 L. 1-5, par. 0192, par. 0193]. 


In regards to clam 4, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the presenting further comprises inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to indicate receipt of the notification message, wherein the remote monitor further comprises a monitoring application [see Hastings par. 0147 L. 1-11, par. 0148].  

In regards to clam 6, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that at least one of the remote monitor and the receiver comprise one or more of a mobile station, a wireless terminal, a smart phone, a multi-mode wireless device, and a computer [see Bharadwaj fig. 1 elements 14 and 28, fig. 3, see Hastings fig. 2, par. 0149].  

In regards to clam 7, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the server comprises at least one processor configured to receive analyte sensor data from the receiver, process the analyte sensor data to detect the event, and forward, when the event is detected, the notification 

In regards to clam 9, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the receiver includes a gateway interfacing a wireless connection to a public land mobile network and the server [see Bharadwaj fig. 1 element 12, fig. 2 element 54, fig. 3 element 104].  

In regards to clam 10, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the method comprises a step of configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor, and at least one of the plurality of remote monitors is designated as a secondary monitor [see Hastings fig. 4 steps 318 and 320, par. 0202, par. 0260].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of assigning a primary and a secondary monitor in the method taught by the combination because it will permit the server to make sure that at least one caregiver receives a notification when one the caregivers is not available.

In regards to clam 12, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the remote monitor can request the server to forward data to one or more remote monitors [see Hastings fig. 5 step 416 and 418, par. 0196]. This teaching means that the method comprises a step of configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to monitor the receiver.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of letting another remote monitor to access the data in the method taught by the combination because it will permit a caregiver to get a second opinion or to assign to another caregiver the care of a patient.

In regards to clam 13, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the method comprises a step of sending, to the server, a message acknowledging a receipt of the notification message [see Hastings par. 0246].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of acknowledging the receipt of the notification message in the method taught by the combination because it will permit the server to verify that the notification message was received by the remote monitor.

In regards to clam 15, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the activation of the remote monitor comprises opening the monitoring application [see Hastings par. 0147].  

In regards to clam 17, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that association of a remote monitor with a caregiver at the server requires a code entered by a user of the system [see Hastings par. 0080, par. 0256]. This teaching means that the method comprises a step of registering, at the server, the remote monitor, wherein the registration includes a code provided by a health care provider.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of registering the remote monitor in the method taught by the combination because it will permit the system to associate the remote monitor with a caregiver.

In regards to clam 18, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the method is implemented on an apparatus comprising at least one processor and at least one memory including code, which when executed by the at least one processor causes the apparatus to provide the method [see Bharadwaj fig. 1 element 28, see Hastings par. 0203].  

In regards to clam 19, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that a non-transitory computer-readable storage medium includes code which when executed by at least one processor causes the method [see Bharadwaj fig. 1 element 28, see Hastings par. 0203].  

Claim(s) 2, 3  and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890) as applied to claim 1 above, and further in view of Dhiman et al. (US-8,355,320).

In regards to clam 2, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the notification message and the information including the at least analyte sensor data is received via a wireless connection [see Hastings fig. 4 step 314 (notification message), fig. 5 steps 414 and 412 (receive the information), par. 0178, par. 0179 L. 1-3, par. 0180 L. 1-5, par. 0192, par. 0193]. However, the combination does not teach that the notification message is received via a first wireless connection and that the information is received via a second wireless connection.
On the other hand, Dhiman teaches that notification message can be received via a first wireless connection between a remote monitor and a notification service coupled to a server and that information from the server can be received via a second wireless connection between the remote monitor and the server [col. 2 L. 57-62, col. 2 L. 66-67, col. 3 L. 1-4].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of receiving the notification message and the information via two different wireless connection in the method taught by the combination because two different communication channel will permit to reduce 

In regards to clam 3, the combination of Bharadwaj, Hastings and Dhiman, as applied in claim 2 above, further teaches that the first wireless connection comprises a persistent connection configured to carry a short message pushed by the notification service to a notification message center at the remote monitor [see Dhiman col. 2 L. 57-62]. Also, the combination teaches that the second wireless connection comprises a momentary connection established, in response the accessing, to provide the information [see Dhiman col. 2 L. 66-67, col. 3 L. 1-4].
The combination of Bharadwaj, Hastings and Dhiman does not explicitly teach that the first and second wireless connections are encrypted. However, the examiner takes official notice that encryption of communications are well known in the art to protect unauthorized access. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to encrypt the first and second wireless connections in the method taught by the combination because it will permit the system to transmit all the data securely.

In regards to clam 16, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that data can be retrieved by the remote monitor from the server after receiving the notification message [see Hastings fig. 5 step 414, par. 0101 L. 2-5, par. 0180, par. 0193]. However, the combination does not teach that a connection is established to access the data.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of establishing a new connection to access the data form the server in the method taught by the combination because it will permit the server to transmit data via a different connection than the notification messages, therefore increasing the chances that the data will be received without errors.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890) as applied to claim 1 above, and further in view of Rainsito et al. (US-2010/0281409).

In regards to clam 5, the combination of Bharadwaj and Hastings, as applied in claim 1 above, does not teach that the presenting further comprises presenting the notification message as a momentary message on a display at the remote monitor, without inhibiting access to one or more applications at the remote monitor.
On the other hand, Rainsito teaches the concept of when a notification is received at a device; the device displays a notification message for a period of time and then disappears [par. 0072 L. 7-15]. This teaching means that the presenting of a notification message comprises presenting the notification message as a momentary 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Rainsito’s teachings of displaying the notification message as a temporary message in the method taught by the combination because it will permit the user to continue using the remote monitor while still receiving important notifications.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890) as applied to claim 1 above, and further in view of Fu et al. (US-2002/0169584).

In regards to clam 8, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the method comprises a step of detecting, based on a first set of rules at the server, the event [see Bharadwaj fig. 6 elements 264 and 266, par. 0039 L. 1-15]. 
The combination teaches that the server has the first set of rules to send the notification message to the remote monitor and a second set of rules to detect alerts sent to a receiver, wherein the receiver is coupled to a sensor system at the host [see Bharadwaj fig. 3 elements 102 (receiver) and (sensor system), fig. 6 elements 264 and 266, par. 0039 L. 1-15]. However, the combination does not explicitly teach that first and second set of rules are different.
On the other hand, Fu teaches that rules to transmit notifications to a remote monitor and to the host can be different [par. 0029 L. 17-25, par. 0030].
.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890) as applied to claim 1 above, and further in view of Goodnow et al. (US-2006/0010098).

In regards to claim 11, the combination of Bharadwaj and Hastings, as applied in claim 1 above, further teaches that the server comprises at least one target value (rule) representative of a trigger causing an alert to be sent by the server to the receiver [see Bharadwaj fig. 6 element 266, par. 0039 L. 1-15]. However, the combination does not teach that the at least one rule can be configured by the remote monitor.
On the other hand, Goodnow teaches that a host can grant full access to a remote monitor that will let the remote monitor to modify and access all host’s data at the server including all glucose targets (rules) established at the server. This teaching means that the at least one rule can be configured by a remote monitor [par. 0409].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Goodnow’s teachings of letting a remote monitor have full control of the data at the server including target values in the method taught by the combination .

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Hastings (US-2005/0148890) as applied to claim 1 above, and further in view of Mann et al. (US-2007/008223).

In regards to clam 14, the combination of Bharadwaj and Hastings, as applied in claim 1 above, does not teach that the notification message includes at least one of an indication of a need to calibrate a sensor.
On the other hand, Mann teaches that a system can notify the caregiver (remote monitor) that a sensor need calibration [par. 0058 L. 9-10].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Mann’s teachings of notifying the caregiver the need to calibrate a sensor in the method taught by the combination because it will permit the caregiver to know that the sensor is working properly. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685